DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  In claim 24, line 2, “and a” should be “a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-17, and 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 recites the limitation "the target imaging region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim  14 recites the limitation "the target imaging region" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the target imaging region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The term “substantially” in claims 7-8, 19-20, and 28-29 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, the term “substantially” has been construed to be a few degrees away from                         
                            
                                
                                    90
                                
                                
                                    o
                                
                            
                        
                     or orthogonal or vertical or horizontal.
Regarding claim 26, the phrase " primary probability" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For examination purpose, the term “primary probability” has been construed to be one of target object identification probability from the set of set of target object identification probabilities.
Claims 3-4, 6, 9-13, 16-18, 21-25, 27 and 30-33 are also rejected under 35 U.S.C. 112(b) , as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-17 and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic et al (U.S PG-PUB NO. 20160210492 A1) in view of Garner (U.S PG-PUB NO. 20200273013 A1).
-Regarding claim 1, Trajkovic discloses a bioptic barcode reader (FIG. 1, scanner 10; FIGS. 2-5; [0021]) having a target object imaging region (FIGS. 1-4;7-8; [0021], “a work surface 32 on which objects to be imaged are placed “; [0024], “work surface 32 … fields of view encompass the document 36”; [0043]), the bioptic barcode reader comprising (Abstract; FIGS. 1-12): at least one imager (Abstract; “a processor connected to the first and second … photosensitive elements”; FIG. 2, sensors 200 and 204) having a first field of view (FOV) and a second FOV (Abstract; “scanner … a first field of view … a second field of view”; [0020]; FIG. 2, [0022], “fields of view of the imaging sensors 200 and 204”; [0023]; FIG. 3, field of view 300; FIG. 4, field of view 404), wherein the at least one imager is configured (Abstract; FIGS. 1-12) to capture (i) a first image of a target object placed in the target imaging region within the first FOV (Abstract: “receive a first image of the work surface”; FIGS. 1, 3, “document 36”; FIG. 2; [0024]; FIG. 7, [0011]; [0019]-[0020]) and (ii) a second image of the target object within the second FOV (Abstract: “receive … a second image of the work surface”; FIGS. 1, 4, “document 36”; FIG. 2; [0024]; FIG. 8, [0012]; [0019]-[0020]); one or more processors configured to receive the first image and the second image captured by the at least one imager (Abstract; [0019],“a processor …  configured to: receive a first image … a second image”; [0020]; [0027]-[0028], FIG.5); and a trained object recognition model stored in a memory communicatively coupled to the one or more processors (FIG. 5, processor 500, memory 504), the memory storing instructions that, when executed by the one or more processors ([0027]; [0028], “contains a plurality of computer-readable instructions that are executable by the processor 500”), cause the one or more processors to (FIG. 5, processor 500): analyze the first image and the second image to identify (FIGS. 6-8, 12) at least a portion of a barcode associated with the target object in either the first image or the second image ([0049], “processor 500 may identify and decode the bar code 704 from the enhanced image 1200”; FIG. 12, [0045], “enhanced image 1200 generated at block 625”; FIG. 6, [0037]; FIGS. 7-8, document 36; [0032]), analyze the first image and the second image to identify (FIGS. 6-8, 12) one or more features associated with the target object in each of the first image and the second image ([0043], “image registration … feature identification”; “edge identification and feature registration”; FIG. 6);
Trajkovic is silent to teach using a trained object recognition model stored in a memory to identify a barcode and one or more features. Trajkovic is silent to teach to determine, with the trained object recognition model, a target object identification probability for the target object based on (i) a set of barcode data extracted from the at least the portion of the barcode and (ii) the one or more features, wherein the target 
In the same field of endeavor, Garner teaches using a trained object recognition model stored in a memory (Gerner: [0098], “stores the customized trained one or more machine learning models 640 in a local memory”; [0037]; [0042]; [0073]; [0075]; FIG. 7) to identify a barcode (Gerner: FIG. 3, 320b) and one or more features (Gerner: FIG. 3, 320a, 320c; [0043], “identify a primary color or a set of colors”; FIG. 4; [0051], “alphanumeric character”; [0053]). Garner further teaches to determine, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a target object identification probability for the target object based on (i) a set of barcode data extracted from the at least the portion of the barcode and (Gerner: FIGS. 3-4, 320b; [0047], “corresponding barcode product identification probability 402d”) (ii) the one or more features (Gerner: FIGS. 3-4, 320a, 320c, 320d; [0047], “set of product identification probabilities”; [0048], “optical character recognition (OCR) … corresponding text product identification probabilities”), wherein the target object identification probability associates the target object with a predicted product (Gerner: Abstract; FIGS. 2-7, 11-17; [0025]-[0026]; [0047] , “predicted”; [0049]-[0050]; [0051], “product “label1” with a 94% accuracy probability”; [0057], “predicted product”), and compare the target object identification probability to an identification probability threshold to determine whether the predicted product identifies the target object (Gerner: Abstract; FIG. 4, 422-432; FIG. 5; [0025]-[0026], “threshold probability”; [0049], [0052], “threshold”; [0053]-[0057]).

-Regarding claim 14, Trajkovic discloses a target object recognition method  (FIGS. 6, 1-5, 7-12) for a bioptic barcode reader (FIG. 1, scanner 10; FIGS. 2-5; [0021]) having a target object imaging region (FIGS. 1-4;7-8; [0021], “a work surface 32 on which objects to be imaged are placed “; [0024], “work surface 32 … fields of view encompass the document 36”; [0043]), the method comprising (Abstract; FIGS. 1-12): capturing, with at least one imager (Abstract; “a processor connected to the first and second … photosensitive elements”; FIG. 2, sensors 200 and 204) of the bioptic barcode reader (FIG. 1, scanner 10; FIGS. 2-5; [0021]), a first image of a target object placed in the target imaging region from a first FOV (FIG. 7, [0011]) and a second image of the target object from a second FOV (FIG. 8, [0012]; Abstract; “scanner … a first field of view … a second field of view”; FIG. 1, [0020]-[0021]; FIG. 2, [0022], “fields of view of the imaging sensors 200 and 204”; [0023]; FIG. 3, field of view 300; FIG. 4, field of view 404); analyzing the first image and the second image to identify (FIGS. 6-8, 12) at least a portion of a barcode associated with the target object in either the first image or the second image ([0049], “processor 500 may identify and decode the bar code 704 from the enhanced image 1200”; FIG. 12, [0045], “enhanced image 1200 generated at block 625”; FIG. 6, [0037]; FIGS. 7-8, document 36; [0032]); analyzing the first image and the second image to identify (FIGS. 6-8, 12) one or more features associated with the target object in each of the first image and the second image ([0043], “image registration … feature identification”; “edge identification and feature registration”; FIG. 6); 
Trajkovic is silent to teach determining, with a trained object recognition model, a target object identification probability for the target object based on (i) a set of barcode data extracted from the at least the portion of the barcode and (ii) the one or more features, wherein the target object identification probability associates the target object with a predicted product; and comparing the target object identification probability to an identification probability threshold to determine whether the predicted product identifies the target object.
In the same field of endeavor, Garner teaches determining, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a target object identification probability for the target object based on (i) a set of barcode data extracted from the at least the portion of the barcode and (Gerner: FIGS. 3-4, 320b; [0047], “corresponding barcode product identification probability 402d”) (ii) the one or more features (Gerner: FIGS. 3-4, 320a, 320c, 320d; [0047], “set of product identification probabilities”; [0048], “optical character recognition (OCR) … corresponding text product identification probabilities”), wherein the target object identification probability associates the target object with a predicted product (Gerner: Abstract; FIGS. 2-7, 11-17; [0025]-[0026]; [0047] , “predicted”; [0049]-[0050]; [0051], “product “label1” with a 94% accuracy probability”; [0057], “predicted product”; [0052]), and comparing the target object identification probability to an identification probability threshold to determine whether the predicted product identifies the target object (Gerner: Abstract; FIG. 4, 422-432; FIG. 5; [0025]-[0026], “threshold probability”; [0049], [0052], “threshold”; [0053]-[0057]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by determining with the trained object recognition model, a target object identification probability for the target object based on (i) a set of barcode data extracted from the at least the portion of the barcode and (ii) the one or more features, wherein the target object identification probability associates the target object with a predicted product, and comparing the target object identification probability to an identification probability threshold to determine whether the predicted product identifies the target object in order to improve the ability to perform object identification.
-Regarding claim 26, Trajkovic discloses a bioptic barcode reader having (FIG. 1, scanner 10; FIGS. 2-5; [0021]) a target object imaging region (FIGS. 1-4;7-8; [0021], “a work surface 32 on which objects to be imaged are placed “; [0024], “work surface 32 … fields of view encompass the document 36”; [0043]), the bioptic barcode reader comprising (Abstract; FIGS. 1-12): at least one imager having (Abstract; “a processor connected to the first and second … photosensitive elements”; FIG. 2, sensors 200 and 204) a first field of view (FOV) and a second FOV (Abstract; “scanner … a first field of view … a second field of view”; [0020]; FIG. 2, [0022], “fields of view of the imaging sensors 200 and 204”; [0023]; FIG. 3, field of view 300; FIG. 4, field of view 404), wherein the at least one imager is configured to capture (Abstract; FIGS. 1-12)  (i) a first image of a target object placed in the target imaging region within the first FOV (Abstract: “receive a first image of the work surface”; FIGS. 1, 3, “document 36”; FIG. 2; [0024]; FIG. 7, [0011]; [0019]-[0020]) and (ii) a second image of the target object within the second FOV (Abstract: “receive … a second image of the work surface”; FIGS. 1, 4, “document 36”; FIG. 2; [0024]; FIG. 8, [0012]; [0019]-[0020]); one or more processors configured to receive the first image and the second image captured by the at least one imager (Abstract; [0019],“a processor …  configured to: receive a first image … a second image”; [0020]; [0027]-[0028], FIG.5); and a trained object recognition model stored in a memory communicatively coupled to the one or more processors (FIG. 5, processor 500, memory 504), the memory storing instructions that, when executed by the one or more processors ([0027]; [0028], “contains a plurality of computer-readable instructions that are executable by the processor 500”), cause the one or more processors FIG. 5, processor 500) to: analyze the first image and the second image to identify (FIGS. 6-8, 12) one or more features associated with the target object in each of the first image and the second image ([0043], “image registration … feature identification”; “edge identification and feature registration”; FIG. 6), 
Trajkovic is silent to teach using a trained object recognition model stored in a memory to identify one or more features. Trajkovic is silent to teach generate, with the 
In the same field of endeavor, Garner teaches using a trained object recognition model stored in a memory (Gerner: [0098], “stores the customized trained one or more machine learning models 640 in a local memory”; [0037]; [0042]; [0073]; [0075]; FIG. 7) to identify one or more features (Gerner: FIG. 3, 320a, 320c; [0043], “identify a primary color or a set of colors”; FIG. 4; [0051], “alphanumeric character”; [0053]). Garner further teaches to generate, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a set of target object identification probabilities based on the one or more features (Gerner: FIGS. 3-4, 320a, 320c, 320d; [0047], “set of product identification probabilities”; [0048], “optical character recognition (OCR) … corresponding text product identification probabilities”), wherein the set of target object identification probabilities includes a primary probability (Gerner: [0049], “An aggregation application 408 can be implemented by the modular output decision circuit to determine, for one or more of the outputs of a give modeling application … select a product identifier, … select the highest average probability”; [0052]; FIGS. 2-5) associating the target object with a predicted product (Gerner: Abstract; FIGS. 2-7, 11-17; [0025]-[0026]; [0047] , “predicted”; [0049]-[0050]; [0051], “product “label1” with a 94% accuracy probability”; [0057], “predicted product”), and determine whether the predicted product identifies the Gerner: Abstract; FIG. 4, 422-432; FIG. 5; [0025]-[0026], “threshold probability”; [0049], [0052], “threshold”; [0053]; [0054], “identifying that one or more of the set of aggregated identification probabilities has the predefined relationship with the collective threshold probability”; [0055]--[0057]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by generating, with the trained object recognition model, a set of target object identification probabilities based on the one or more features, wherein the set of target object identification probabilities includes a primary probability associating the target object with a predicted product, and determining whether the predicted product identifies the target object by comparing the primary probability to an identification probability threshold in order to improve the ability to perform object identification.
-Regarding claims 2 and 15, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1 and the method of claim 14 respectively.
Trajkovic is silent to teach responsive to determining that the target object identification probability exceeds the identification probability threshold, compare the at least the portion of the barcode to a predicted barcode associated with the predicted product; and responsive to determining a match between the at least the portion of the barcode and the predicted barcode, at least one of (i) identify the target object as the predicted product and (ii) train the trained object recognition model using the at least the portion of the barcode and the predicted product.
Garner: FIGS. 3-8; [0049], “select the highest average probability that exceeds a threshold average probability and set the aggregated identification probability to include the selected product identifier and the averaged probability”; [0053]), compare the at least the portion of the barcode to a predicted barcode associated with the predicted product (Garner: FIGS. 3-4, 320b; [0051]: “produces a single product identification probability … whether a barcode is detected with sufficient accuracy to correlate that to an actual barcode corresponding to a specific product” ); and responsive to determining a match between the at least the portion of the barcode and the predicted barcode, at least one of (i) identify the target object as the predicted product (Garner: FIG. 3, 320b; [0042], “perform barcode recognition relative to barcode attributes and interpretation relative to a product image and/or product label”; FIG. 4, 402d, 320b; [0051]; [0053]; [0120], “Once the barcode is recognized a confirmation may be provided of the product that was recognized from the barcode”) and (ii) train the trained object recognition model (Garner: Abstract; FIGS. 1-8) using the at least the portion of the barcode and the predicted product (Garner: FIG. 8; [0073]; FIG. 6, 642; [0108]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by determining that the target object identification probability exceeds the identification probability threshold, comparing the at least the portion of the barcode to a predicted barcode associated with the predicted product; and determining 
-Regarding claims 3, 16 and 27, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1, the method of claim 14, and the bioptic barcode reader of claim 26 respectively.
Trajkovic is silent to teach generating, with the trained object recognition model, a first set of target object identification probabilities based on the first image, wherein the first set of target object identification probabilities includes a first probability associating the target object with the predicted product; generating, with the trained object recognition model, a second set of target object identification probabilities based on the second image, wherein the second set of target object identification probabilities includes a second probability associating the target object with the predicted product; and determining whether the predicted product identifies the target object by comparing the first probability and the second probability to the identification probability threshold.
In the same field of endeavor, Garner teaches generating, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a first set of target object identification probabilities based on the first image (Garner: [0025], “a first image attribute and obtain a corresponding first product identification probability that an item”), wherein the first set of target object identification probabilities includes a first probability associating the target object with the predicted product (Gerner: Abstract; FIGS. 2-7, 11-17; [0025]-[0026]; [0047] , “predicted”; [0049]-[0050]; [0051], “product “label1” with a 94% accuracy probability”; [0057], “predicted product”); generating, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a second set of target object identification probabilities based on the second image(Garner: [0025]-[0026], “a second image … corresponding second product identification probabilities”; [0065]), wherein the second set of target object identification probabilities includes a second probability associating the target object with the predicted product (Gerner: Abstract; FIGS. 2-7, 11-17; [0025]-[0026]; [0047] , “predicted”; [0049]-[0050]; [0051], “product “label1” with a 94% accuracy probability”; [0057], “predicted product”); and determining whether the predicted product identifies the target object by comparing the first probability and the second probability to the identification probability threshold (Garner: [0026], “identifying that one or more of the aggregated first identification probability and the aggregated second identification probability has the predefined relationship with the collective threshold probability”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by generating, with the trained object recognition model, a first set of target object identification probabilities based on the first image, wherein the first set of target object identification probabilities includes a first probability associating the target object with the predicted product; generating, with the trained object recognition model, a second set of target object identification probabilities based on the second image, wherein the second set of target object identification probabilities includes a second probability associating the target object with the predicted product; 
- Regarding claims 4 and 17, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1 and the method of claim 14 respectively.
Trajkovic is silent to teach to generate, with the trained object recognition model, a set of target object identification probabilities based on the first image and the second image, wherein the set of target object identification probabilities includes a first probability associating the target object with the predicted product; and determine whether the predicted product identifies the target object by comparing the first probability to the identification probability threshold.
In the same field of endeavor, Garner teaches to generate, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a set of target object identification probabilities based on the first image and the second image (Garner: [0047], “first image … identification probability 402a … a second image … identification probability 402d”; [0049], “aggregated identification probability”; FIG. 4, Aggregate Probabilities), wherein the set of target object identification probabilities includes a first probability associating the target object with the predicted product (Gerner: Abstract; FIGS. 2-7, 11-17; [0025]-[0026]; [0047] , “predicted”; [0049]-[0050]; [0051], “product “label1” with a 94% accuracy probability”; [0057], “predicted product”); and determine whether the predicted product identifies the target object by comparing the first probability to the identification probability threshold (Garner: [0026], “identifying that one or more of the aggregated first identification probability and the aggregated second identification probability has the predefined relationship with the collective threshold probability”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by generating, with the trained object recognition model, a set of target object identification probabilities based on the first image and the second image, wherein the set of target object identification probabilities includes a first probability associating the target object with the predicted product; and determining whether the predicted product identifies the target object by comparing the first probability to the identification probability threshold in order to improve the ability to perform object identification.
- Regarding claims 5, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1.
Trajkovic teach to determine, a first target object identification for the target object based on the first image and a second target object identification for the target object based on the second image (FIGS. 6-8, 12), wherein each of the first target object identification and the second target object identification is based on at least one of (i) the set of barcode data extracted from the at least the portion of the barcode image ([0049], “processor 500 may identify and decode the bar code 704 from the enhanced image 1200”; FIG. 12, [0045], “enhanced image 1200 generated at block 625”; FIG. 6, [0037]; FIGS. 7-8, document 36; [0032]), (ii) the one or more features, ([0043], “image registration … feature identification”; “edge identification and feature registration”; FIG. 6); and responsive to determining that the first target object [0049], “transmit the extracted text … to another computing device with the decoded bar code as an identifier”).
Trajkovic is silent to teach to determine with a trained object recognition model for object detection and target object identification probability.
In the same field of endeavor, Garner teaches to determine with the trained object recognition model for object detection and target object identification probability (Garner: Abstract; FIGS. 1-8). Garner further teaches to determine, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a first target object identification for the target object based on the first image (Garner: [0025], “a first image attribute and obtain a corresponding first product identification probability that an item”; FIGS. 3-5) and a second target object identification for the target object based on the second image (Garner: [0025]-[0026], “a second image … corresponding second product identification probabilities”; [0065]; FIGS. 3-5), wherein each of the first target object identification and the second target object identification is based on at least one of (i) the set of barcode data extracted from the at least the portion of the barcode (Gerner: FIGS. 3-4, 320b; [0047], “corresponding barcode product identification probability 402d”), (ii) the one or more features (Gerner: FIGS. 3-4, 320a, 320c, 320d; [0047], “set of product identification probabilities”; [0048], “optical character recognition (OCR) … corresponding text product identification probabilities”), and (iii) the target object identification probability (Garner; Abstract; FIGS. 3-5); and responsive to determining that the first Garner: FIGS. 3-8; [0042]; [0120]; [0049]; [0051; [0053]), at least one of (i) generate a first alert for display to a user (Garner: Abstract, “displayed”; [0025]-[0026]; FIG. 2, 230; FIG. 3; FIG. 4, 430; FIGS.15-16), (ii) generate a second alert for transmission to a remote monitoring system (Garner: FIG. 3, error notification 332; FIGS. 1-2), (iii) transmit a notification including the first target object identification and the second target object identification to a point-of-sale station (Garner: [0125]; [0135], “transmitted to the central server 106 and/or one or more point of sale systems; FIGS. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by using trained object recognition model for object detection and target object identification probability in order to improve the ability to perform object identification.
-Regarding claim 10, 22, and 31, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1, the method of claim 14, and the bioptic barcode reader of claim 26 respectively. The combination further discloses wherein the at least one imager comprises one imager, and the bioptic barcode reader has no other imagers configured to capture the first image and the second image (Trajkovic: FIGS. 1-2).
-Regarding claim 11, and 32, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1, and the bioptic barcode reader of claim 26 respectively. Trajkovic is silent to teach wherein the trained object recognition model comprises a convolutional neural network, and the convolutional neural network is trained with image data representative of the target object.
Garner: Abstract; FIGS. 1-8) comprises a convolutional neural network (Garner: [0045], “one or more of the models can apply a convolutions neural network”), and the convolutional neural network is trained with image data representative of the target object (FIG. 1, training system 110; FIGS. 3-4; [0073], “the training is typically based on … image data of the products”; [0082], “trained models are used to process … representing images and/or labels of the products”; FIGS. 6-8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by using a convolutional neural network, and the convolutional neural network is trained with image data representative of the target object in order to improve the ability to perform object identification.
-Regarding claim 12, and 33, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1, and the bioptic barcode reader of claim 26 respectively. Trajkovic is silent to teach wherein the convolutional neural network is further trained with image data representative of a barcode corresponding to the target object.
In the same field of endeavor, Garner teaches wherein the convolutional neural network (Garner: [0045], “one or more of the models can apply a convolutions neural network”) is further trained with image data representative of a barcode corresponding to the target object (FIG. 1, training system 110; FIGS. 3-4; [0042], “modeling application 320b … relative to barcode attributes and interpretation relative to a product image and/or product label”; [0073], “the training is typically based on … image data of the products”; [0082]; FIGS. 6-8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by using a convolutional neural network trained with image data representative of a barcode corresponding to the target object in order to improve the ability to perform object identification.
-Regarding claim 13, and 25, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1 and the method of claim 14. The combination further discloses wherein the one or more features includes at least one of (i) a graphic on the target object, (ii) an alphanumeric character on the target object, (iii) an edge of the target object (Trajkovic: [0035], “identify the edges of the document … aspect ratio of the edges … edge detection …”), or (iv) a color of the target object.
-Regarding claim 23, Trajkovic in view of Garner discloses the method of claim 14. Trajkovic is silent to teach wherein the trained object recognition model comprises a convolutional neural network, and the convolutional neural network is trained with a first set of image data representative of the target object.
In the same field of endeavor, Garner teaches wherein the trained object recognition model (Garner: Abstract; FIGS. 1-8) comprises a convolutional neural network (Garner: [0045], “one or more of the models can apply a convolutions neural network”), and the convolutional neural network is trained with a first set of image data representative of the target object (Garner: Abstract; [0025], “a first image attribute and obtain a corresponding first product identification probability that an item”; FIG. 1, training system 110; FIGS. 3-4; [0073], “the training is typically based on … image data of the products”; [0082], “trained models are used to process … representing images and/or labels of the products”; FIGS. 6-8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic with the teaching of Garner by using convolutional neural network in order to improve the ability to perform object identification.
-Regarding claim 24, Trajkovic in view of Garner discloses the method of claim 23.  Trajkovic is silent to teach wherein the convolutional neural network (Garner: Abstract; FIGS. 1-8; [0045], “one or more of the models can apply a convolutions neural network”) is trained with and a second set of image data representative of a barcode corresponding to the target object (Garner: Abstract; [0025]-[0026], “a second image … corresponding second product identification probabilities”; [0065]; FIG. 1, training system 110; FIGS. 3-4; [0042], “modeling application 320b … relative to barcode attributes and interpretation relative to a product image and/or product label”; [0073], “the training is typically based on … image data of the products”; [0082]; FIGS. 6-8).
In the same field of endeavor, Garner teaches wherein the convolutional neural network is trained with and a second set of image data representative of a barcode corresponding to the target object.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Trajkovic 
-Regarding claims 28, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 26. The combination further discloses wherein the first FOV has a first central axis and the second FOV has a second central axis that is substantially orthogonal to the first central axis, such that the relative orientation is substantially similar to                         
                            
                                
                                    90
                                
                                
                                    o
                                
                            
                        
                     (Trajkovic: FIG. 1, [0021], “window 24 is generally vertical … window 28 is generally horizontal”; FIG. 2, [0022], “imaging sensors 200 and 204 are mounted … adjacent to the upright window 24 and the lower window 28, respectively”; [0023]).
-Regarding claim 29, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 26. The modification further discloses wherein one of the first central axis or the second central axis extends in a substantially horizontal direction away from the bioptic barcode reader, and wherein one of the first central axis and the second central axis extends in a substantially vertical direction away from the bioptic barcode reader (Trajkovic: FIG. 1, [0021], “window 24 is generally vertical … window 28 is generally horizontal”; FIG. 2, [0022], “imaging sensors 200 and 204 are mounted … adjacent to the upright window 24 and the lower window 28, respectively”; [0023]).
-Regarding claim 30, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 26. The modification further discloses wherein the bioptic barcode reader has no other fields of view ((Trajkovic: FIGS. 1-2; [0022]-[0023]).
s 6-9 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic et al (U.S PG-PUB NO. 20160210492 A1) in view of Garner (U.S PG-PUB NO. 20200273013 A1), and further in view of Holub et al (U.S PATENT NO. 9892301 B1).
-Regarding claims 6 and 18, Trajkovic in view of Garner discloses the bioptic barcode reader of claim 1 and the method of claim 14 respectively.
Trajkovic discloses wherein the second FOV has a relative orientation with respect to the first FOV (FIG. 2; FIGS. 3-4), the at least the portion of the barcode has a barcode orientation within either the first image or the second image (FIGS. 7-8, barcode 704), and to determine target object identification based on (i) a set of barcode data extracted from the at least the portion of the barcode ([0049], “processor 500 may identify and decode the bar code 704 from the enhanced image 1200”; FIG. 12, [0045], “enhanced image 1200 generated at block 625”; FIG. 6, [0037]; FIGS. 7-8, document 36; [0032]), (ii) the barcode orientation (FIGS. 7-8), (iii) the one or more features ([0043], “image registration … feature identification”; “edge identification and feature registration”; FIG. 6), and (iv) the relative orientation ([0023], “physically oriented at different angles from each other”; [0032]; [0033]; FIGS. 2, 7-8), wherein the target object identification associates the target object with a predicted product ([0047], “register the images to the grids defined by the calibration data with the corresponding pixels identified by the calibration data”; FIG. 6).
Trajkovic is silent to teach using a trained object recognition model for object detection and to determine target object identification probability.
Garner: Abstract; FIGS. 1-8). Garner further teaches to determine, with the trained object recognition model (Garner: Abstract; FIGS. 1-8), a target object identification probability for the target object based on (i) a set of barcode data extracted from the at least the portion of the barcode (Gerner: FIGS. 3-4, 320b; [0047], “corresponding barcode product identification probability 402d”), (ii) the barcode orientation, (iii) the one or more features (Gerner: FIGS. 3-4, 320a, 320c, 320d; [0047], “set of product identification probabilities”; [0048], “optical character recognition (OCR) … corresponding text product identification probabilities”), and (iv) the relative orientation, wherein the target object identification probability associates the target object with a predicted product (Gerner: Abstract; FIGS. 2-7, 11-17; [0025]-[0026]; [0047] , “predicted”; [0049]-[0050]; [0051], “product “label1” with a 94% accuracy probability”; [0057], “predicted product”).
Trajkovic in view of Garner is silent to teach to determine a target object identification probability for the target object based on (ii) the barcode orientation.
However, Holub is an analogous art pertinent to the problem to be solved in this application and further discloses to determine a target object identification probability for the target object based on (ii) the barcode orientation (Holub: Abstract, “trained classifier … to determine an orientation angle associated with the barcode … a probability metric”; FIG. 1; Col 4, lines 13-25, “a probabilistic model … the feature vector is extracted from a barcode; Col 4, lines 65-67, “trained classifier”; Col. 5, lines 9-22)

-Regarding claims 7, and 19, the modification further discloses wherein the first FOV has a first central axis and the second FOV has a second central axis that is substantially orthogonal to the first central axis, such that the relative orientation is substantially similar to                 
                    
                        
                            90
                        
                        
                            o
                        
                    
                
             (Trajkovic: FIG. 1, [0021], “window 24 is generally vertical … window 28 is generally horizontal”; FIG. 2, [0022], “imaging sensors 200 and 204 are mounted … adjacent to the upright window 24 and the lower window 28, respectively”; [0023]).
-Regarding claims 8, and 20, the modification further discloses wherein one of the first central axis or the second central axis extends in a substantially horizontal direction away from the bioptic barcode reader, and wherein one of the first central axis and the second central axis extends in a substantially vertical direction away from the bioptic barcode reader (Trajkovic: FIG. 1, [0021], “window 24 is generally vertical … window 28 is generally horizontal”; FIG. 2, [0022], “imaging sensors 200 and 204 are mounted … adjacent to the upright window 24 and the lower window 28, respectively”; [0023]).
Trajkovic: FIGS. 1-2; [0022]-[0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664